DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 Response to Amendment
The amendment filed on 05/02/2022 has been entered. Claims 1-24 remain pending in the application.
Response to Arguments
Applicant’s arguments, see remarks, filed 09/12/2022, with respect to the rejection(s) of claim 1 under 35 USC 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Valencia.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 , 7-8, 10, 16-17, 19, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of Olufsen (“Structured tree outflow condition for blood flow in larger systemic arteries”, [Jan, 1999]) and Valencia (“Numerical simulation of fluid structure interaction in stenotic arteries considering two layer nonlinear anisotropic structural model”, [Feb, 2009]).

Regarding claim 1, Huennekens teaches a method for identifying effect of stenotic lesions within a vessel, comprising (abstract): 
receiving, by one or more processors, vessel image data (abstract; systems, like IVUS and displays, inherently have a processor present to perform computational tasks); 
generating, by the one or more processors, a model of a vessel based on the vessel image data (para. 0035, three-dimensional representation of the vessel is created) 
identifying, by the one or more processors, one or more stenotic lesions within the vessel (para. 0032; “A Gray scale IVUS cross-sectional image 115 demonstrates a cross-sectional view of the lumen 135 and atherosclerotic plaque that surrounds the lumen. Known automatic border detection algorithms executed by an IVUS image data processing system facilitate identifying a luminal boundary 125 and an EEL 110. Plaque components are identified from information derived from IVUS radiofrequency backscatter and are color coded”)
However, Huennekens fails to explicitly teach blood flow model wherein the blood flow model identifies a size and location of branch vessels extending from the vessel;
 calculating, by the one or more processors, values relating to a pressure drop along the vessel based on the blood flow model;
Providing for display, by the one or more processors, a representation of the vessel that includes an indication of the one or more stenotic lesions within the vessel with a representation of changes in pressure along lengths of the vessel proximate and distal to the one or more stenotic lesions.
Olufsen, in the same field of endeavor, teaches blood flow model wherein the blood flow model identifies a size and location of branch vessels extending from the vessel (figures 1 and 2, large systemic arteries section, the blood flow model includes branches each branch is evaluated and the radius in the longitudinal coordinates is calculated therefore the size and the location of the branch is identified);
 calculating, by the one or more processors, a pressure drop along the vessel based on the blood flow model (coupled model and equations 5 and 11 section, equation 5 looks at pressure over time after accounting for initial values and looking at the cross-section area. While equation 11 looks at a boundary where the total cross-sectional area decreases proceeding downstream, one would, according to the Bernoulli law, expect a drop in pressure associated with the increase in velocity);
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Olufsen to provide a step of generating a blood flow model and calculate the pressure drop. This modification will help in locating a stenosis based on the comparison of pressure profiles at different positions in the blood flow model as taught within Olufsen in section entitled the ability to predict.
However, Huennekens in the view of Olufsen fail to explicitly teach Providing for display, by the one or more processors, a representation of the vessel that includes an indication of the one or more stenotic lesions within the vessel with a representation of changes in pressure along lengths of the vessel proximate and distal to the one or more stenotic lesions.
Valencia, in the same field of endeavor, teaches Providing for display, by the one or more processors, a representation of the vessel that includes an indication of the one or more stenotic lesions within the vessel with a representation of changes in pressure along lengths of the vessel proximate and distal to the one or more stenotic lesions (see figure 3 c, Results and discussion section first paragraph; a representation of the vessel includes an indication of stenotic lesion and pressure drop across the lesion from the distal side to the proximal side).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Olufsen with the teaching Valencia to provide a representation of the vessel that includes an indication of the one or more stenotic lesions within the vessel with a representation of changes in pressure along lengths of the vessel proximate and distal to the one or more stenotic lesions. This modification will help to determine the stenosis severity and the blood flow of the artery with different stenosis severity as taught within Valencia in section entitled Results and discussion.

Regarding claim 7, Huennekens teaches the method of claim 1, further comprising identifying, by the one or more processors, stenting for the stenotic lesion based on one or more stenting parameters (paragraph 0032, “The various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core, calcified (dense calcium), blood, fresh thrombus, and mature thrombus.”).

Regarding claim 8, Huennekens teaches the method of claim 7, wherein the one or more stenting parameters include a presence of calcium (paragraph 0032, “The various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core, calcified (dense calcium), blood, fresh thrombus, and mature thrombus.”).

Regarding claim 10, Huennekens teaches a system for identifying effect of stenotic lesions within a vessel, comprising (abstract):
 Memory, one or more processors configured to: receive vessel image data (abstract; systems, like IVUS and displays, inherently have a processor present to perform computational tasks);
 generate model of a vessel based on the vessel image data (para. 0035, three-dimensional representation of the vessel is created) 
identify one or more stenotic lesions within the vessel (para. 0032; “A Gray scale IVUS cross-sectional image 115 demonstrates a cross-sectional view of the lumen 135 and atherosclerotic plaque that surrounds the lumen. Known automatic border detection algorithms executed by an IVUS image data processing system facilitate identifying a luminal boundary 125 and an EEL 110. Plaque components are identified from information derived from IVUS radiofrequency backscatter and are color coded”)
However, Huennekens fails to explicitly teach blood flow model wherein the blood flow model identifies a size and location of branch vessels extending from the vessel;
 Calculate values relating to a pressure drop along the vessel based on the blood flow model;
Provide for display a representation of the vessel that includes an indication of the one or more stenotic lesions within the vessel with a representation of changes in pressure along lengths of the vessel proximate and distal to the one or more stenotic lesions.
Olufsen, in the same field of endeavor, teaches blood flow model wherein the blood flow model identifies a size and location of branch vessels extending from the vessel (figures 1 and 2, large systemic arteries section, the blood flow model includes branches each branch is evaluated and the radius in the longitudinal coordinates is calculated therefore the size and the location of the branch is identified);
 Calculate values relating to a pressure drop along the vessel based on the blood flow model (coupled model and equations 5 and 11 section, equation 5 looks at pressure over time after accounting for initial values and looking at the cross-section area. While equation 11 looks at a boundary where the total cross-sectional area decreases proceeding downstream, one would, according to the Bernoulli law, expect a drop in pressure associated with the increase in velocity);
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Olufsen to provide a step of generating a blood flow model and calculate the pressure drop. This modification will help in locating a stenosis based on the comparison of pressure profiles at different positions in the blood flow model as taught within Olufsen in section entitled the ability to predict.
However, Huennekens in the view of Olufsen fail to explicitly teach Provide for display a representation of the vessel that includes an indication of the one or more stenotic lesions within the vessel with a representation of changes in pressure along lengths of the vessel proximate and distal to the one or more stenotic lesions.
Valencia, in the same field of endeavor, teaches Provide for display a representation of the vessel that includes an indication of the one or more stenotic lesions within the vessel with a representation of changes in pressure along lengths of the vessel proximate and distal to the one or more stenotic lesions (see figure 3 c, Results and discussion section first paragraph; a representation of the vessel includes an indication of stenotic lesion and pressure drop across the lesion from the distal side to the proximal side).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Olufsen with the teaching Valencia to provide a representation of the vessel that includes an indication of the one or more stenotic lesions within the vessel with a representation of changes in pressure along lengths of the vessel proximate and distal to the one or more stenotic lesions. This modification will help to determine the stenosis severity and the blood flow of the artery with different stenosis severity as taught within Valencia in section entitled Results and discussion.

Regarding claim 16, Huennekens teaches the system of claim 10, wherein the one or more processors are further configured to identify stenting for the stenotic lesion based on one or more stenting parameters (paragraph 0032, “The various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core, calcified (dense calcium), blood, fresh thrombus, and mature thrombus.”).

Regarding claim 17, Huennekens teaches the system of claim 16, wherein the one or more stenting parameters include a presence of calcium (paragraph 0032, “The various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core, calcified (dense calcium), blood, fresh thrombus, and mature thrombus.”).

Regarding claim 19, Huennekens teaches a non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of identifying effect of stenotic lesions within a vessel, comprising: 
receiving vessel image data (abstract; systems, like IVUS and displays, inherently have a processor present to perform computational tasks);
 generating model of a vessel based on the vessel image data (para. 0035, three-dimensional representation of the vessel is created) 
identifying, by the one or more processors, one or more stenotic lesions within the vessel (para. 0032; “A Gray scale IVUS cross-sectional image 115 demonstrates a cross-sectional view of the lumen 135 and atherosclerotic plaque that surrounds the lumen. Known automatic border detection algorithms executed by an IVUS image data processing system facilitate identifying a luminal boundary 125 and an EEL 110. Plaque components are identified from information derived from IVUS radiofrequency backscatter and are color coded”)
However, Huennekens fails to explicitly teach blood flow model wherein the blood flow model identifies a size and location of branch vessels extending from the vessel;
 calculating, by the one or more processors, values relating to a pressure drop along the vessel based on the blood flow model;
Providing for display, by the one or more processors, a representation of the vessel that includes an indication of the one or more stenotic lesions within the vessel with a representation of changes in pressure along lengths of the vessel proximate and distal to the one or more stenotic lesions.
Olufsen, in the same field of endeavor, teaches blood flow model wherein the blood flow model identifies a size and location of branch vessels extending from the vessel (figures 1 and 2, large systemic arteries section, the blood flow model includes branches each branch is evaluated and the radius in the longitudinal coordinates is calculated therefore the size and the location of the branch is identified);
 calculating, by the one or more processors, a pressure drop along the vessel based on the blood flow model (coupled model and equations 5 and 11 section, equation 5 looks at pressure over time after accounting for initial values and looking at the cross-section area. While equation 11 looks at a boundary where the total cross-sectional area decreases proceeding downstream, one would, according to the Bernoulli law, expect a drop in pressure associated with the increase in velocity);
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Olufsen to provide a step of generating a blood flow model and calculate the pressure drop. This modification will help in locating a stenosis based on the comparison of pressure profiles at different positions in the blood flow model as taught within Olufsen in section entitled the ability to predict.
However, Huennekens in the view of Olufsen fail to explicitly teach Providing for display, by the one or more processors, a representation of the vessel that includes an indication of the one or more stenotic lesions within the vessel with a representation of changes in pressure along lengths of the vessel proximate and distal to the one or more stenotic lesions.
Valencia, in the same field of endeavor, teaches Providing for display, by the one or more processors, a representation of the vessel that includes an indication of the one or more stenotic lesions within the vessel with a representation of changes in pressure along lengths of the vessel proximate and distal to the one or more stenotic lesions (see figure 3 c, Results and discussion section first paragraph; a representation of the vessel includes an indication of stenotic lesion and pressure drop across the lesion from the distal side to the proximal side).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Olufsen with the teaching Valencia to provide a representation of the vessel that includes an indication of the one or more stenotic lesions within the vessel with a representation of changes in pressure along lengths of the vessel proximate and distal to the one or more stenotic lesions. This modification will help to determine the stenosis severity and the blood flow of the artery with different stenosis severity as taught within Valencia in section entitled Results and discussion.

Regarding claim 21, Huennekens teaches the method of claim 1, however fails to explicitly teach wherein the length of the vessel spans one or more branch vessels extending from the vessel.
Olufsen, in the same field of endeavor, teaches the length of the vessel spans one or more branch vessels extending from the vessel (figures 1 and 2, large systemic arteries section, the blood flow model includes branches each branch is extending along the length of the artery).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Olufsen to provide a step of generating a systemic artery tree where the length of the vessel spans one or more branch vessels extending from the vessel. This modification will help in locating a stenosis based on the comparison of pressure profiles at different positions in the blood flow model as taught within Olufsen in section entitled the ability to predict.

Regarding claim 23, Huennekens teaches the method of claim 1, however fails to explicitly teach wherein the length of the vessel spans one or more branch vessels extending from the vessel.
Olufsen, in the same field of endeavor, teaches the length of the vessel spans one or more branch vessels extending from the vessel (figures 1 and 2, large systemic arteries section, the blood flow model includes branches each branch is extending along the length of the artery).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Olufsen to provide a step of generating a systemic artery tree where the length of the vessel spans one or more branch vessels extending from the vessel. This modification will help in locating a stenosis based on the comparison of pressure profiles at different positions in the blood flow model as taught within Olufsen in section entitled the ability to predict.

Claims 2-5 and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of Olufsen (“Structured tree outflow condition for blood flow in larger systemic arteries”, [Jan, 1999]), Valencia (“Numerical simulation of fluid structure interaction in stenotic arteries considering two layer nonlinear anisotropic structural model”, [Feb, 2009]), as in the rejection of claim 1 as well as in those rejections that follow, and in further view of Pim (“Fractional flow reserve versus angiography for guiding percutaneous coronary intervention”,  [Jan, 2009]).

Regarding claim 2, Huennekens in the view if Olufsen and Valencia teaches the method of claim 1, however fails to explicitly teach wherein calculating the pressure drop along the vessel comprises determining a ratio quantifying hemodynamic values across a segment.
Pim, in the same field of endeavor, teaches determining a ratio quantifying hemodynamic values across a segment (abstract, calculating FFR (the ratio of maximal blood flow in a stenotic artery to normal maximal flow)).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Olufsen and Valencia with the teaching Pim to provide a step of determining a ratio quantifying hemodynamic values across a segment. This modification will help in reducing the incidence of all types of adverse events and allowing more judicious use of stents and equal relief of ischemia as taught within Pim in section entitled Discussion.

Claim 3 is rejected on the same rational as claim 2, whereas this combination further teaches determining, by the one or more processors, whether the ratio exceeds a predetermined threshold in Pim (PCI section, identify when the FFR is greater than 0.80).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view if Olufsen and Valencia with the teaching Pim to provide a step of determining whether the ratio exceeds a predetermined threshold. This modification will help in reducing the incidence of all types of adverse events and allowing more judicious use of stents and equal relief of ischemia as taught within Pim in section entitled Discussion.

Claim 4 is rejected on the same rational as claim 3, whereas this combination further teaches indicating, by the one or more processors, a treatment when the ratio exceeds the predetermined threshold in Pim (PCI section, the FFR exceeded the threshold because there is no stent placed and the FFR was within the threshold because a stent was placed in the lesion; therefore, when the FFR exceeds a threshold there is a need for a stent placement to reduce the FFR value to be within the threshold).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view if Olufsen and Valencia with the teaching Pim to provide a step indicating, by the one or more processors, a treatment when the ratio exceeds the predetermined threshold. This modification will help in reducing the incidence of all types of adverse events and allowing more judicious use of stents and equal relief of ischemia as taught within Pim in section entitled Discussion.

Claim 5 is rejected on the same rational as claim 3, whereas this combination further teaches not indicating a treatment when the ratio does not meet the predetermined threshold in Pim (PCI section, the FFR exceeded the threshold because there is no stent placed and the FFR was within the threshold because a stent was placed in the lesion therefore, it is within normal ranges and does not need another placement of a stent).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view if Olufsen and Valencia with the teaching Pim to provide a step not indicating a treatment when the ratio does not meet the predetermined threshold. This modification will help in reducing the incidence of all types of adverse events and allowing more judicious use of stents and equal relief of ischemia as taught within Pim in section entitled Discussion.

Regarding claim 11, Huennekens in the view of Olufsen and Valencia teaches the system of claim 10, however fails to explicitly teach wherein calculating the pressure drop along the vessel comprises determining a ratio quantifying hemodynamic values across a segment.
Pim, in the same field of endeavor, teaches determining a ratio quantifying hemodynamic values across a segment (abstract, calculating FFR (the ratio of maximal blood flow in a stenotic artery to normal maximal flow)).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Olufsen and Valencia with the teaching Pim to provide a step of determining a ratio quantifying hemodynamic values across a segment. This modification will help in detecting the stenosis and determine the need for treatment.

Claim 12 is rejected on the same rational as claim 11, whereas this combination further teaches determining, by the one or more processors, whether the ratio exceeds a predetermined threshold in Pim (PCI section, identify when the FFR is greater than 0.80).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Olufsen, and Valencia with the teaching Pim to provide a step of determining whether the ratio exceeds a predetermined threshold. This modification will help in reducing the incidence of all types of adverse events and allowing more judicious use of stents and equal relief of ischemia as taught within Pim in section entitled Discussion. 

Claim 13 is rejected on the same rational as claim 12, whereas this combination further teaches indicating, by the one or more processors, a treatment when the ratio exceeds the predetermined threshold in Pim (PCI section, the FFR exceeded the threshold because there is no stent placed and the FFR was within the threshold because a stent was placed in the lesion; therefore, when the FFR exceeds a threshold there is a need for a stent placement to reduce the FFR value to be within the threshold).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Olufsen, and Valencia with the teaching Pim to provide a step indicating, by the one or more processors, a treatment when the ratio exceeds the predetermined threshold. This modification will help in reducing the incidence of all types of adverse events and allowing more judicious use of stents and equal relief of ischemia as taught within Pim in section entitled Discussion.

Claim 14 is rejected on the same rational as claim 12, whereas this combination further teaches not indicating a treatment when the ratio does not meet the predetermined threshold in Pim (PCI section, the FFR exceeded the threshold because there is no stent placed and the FFR was within the threshold because a stent was placed in the lesion therefore, it is within normal ranges and does not need another placement of a stent).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view if Olufsen and Valencia with the teaching Pim to provide a step not indicating a treatment when the ratio does not meet the predetermined threshold. This modification will help in reducing the incidence of all types of adverse events and allowing more judicious use of stents and equal relief of ischemia as taught within Pim in section entitled Discussion.

Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of Olufsen (“Structured tree outflow condition for blood flow in larger systemic arteries”, [Jan, 1999]), Valencia (“Numerical simulation of fluid structure interaction in stenotic arteries considering two layer nonlinear anisotropic structural model”, [Feb, 2009]), Pim (“Fractional flow reserve versus angiography for guiding percutaneous coronary intervention”,  [Jan, 2009]) as rejected in claim 3, and further in view of and Otto (“Valvular Aortic stenosis: Disease severity and timing of intervention”,  [Jun, 2006]).
Regarding claim 6, Huennekens in the view of Olufsen Valencia and Pim teaches the method of claim 3, however fails to explicitly teach wherein the predetermined threshold is 0.25.
Otto, in the same field of endeavor, teaches threshold is 0.25 (evaluation of disease severity section).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Olufsen Valencia and Pim with the teaching Otto to provide a threshold of 0.25. This modification will help in evaluating the area to determine the severity of the stenosis as taught within Otto in section entitled evaluation of disease severity.

Regarding claim 15, Huennekens in the view of Olufsen, Valencia, and Pim teaches the system of claim 12, however fails to explicitly teach wherein the predetermined threshold is 0.25.
Otto, in the same field of endeavor, teaches threshold is 0.25 (evaluation of disease severity section).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Olufsen, Valencia, and Pim with the teaching Otto to provide a threshold of 0.25. This modification will help in evaluating the area to determine the severity of the stenosis as taught within Otto in section entitled evaluation of disease severity.

Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of Olufsen (“Structured tree outflow condition for blood flow in larger systemic arteries”, [Jan, 1999]), Valencia (“Numerical simulation of fluid structure interaction in stenotic arteries considering two layer nonlinear anisotropic structural model”, [Feb, 2009]), as rejected in claim 1, and further in view of Leonardo Flórez-Valencia (“3D graphical models for vascular-stent pose simulation”, [04/26/2012]).

Regarding claim 9, Huennekens teach the method of claim 1, further comprising (Abstract): receiving, by the one or more processors, user input in connection with a 3D representation of the vessel identifying a proximal location and a distal location relative to the stenotic lesion (para. 0058, The user picks the proximal and distal point on the vessel which define a region of interest (for example a possible area of vulnerability))
However, fails to explicitly teach altering, by the one or more processors, the blood flow model to simulate widening of the vessel between the proximal location and the distal location; calculating, by the one or more processors, an updated pressure drop along the vessel based on the altered blood flow model. and providing for display one or more updated indications of the updated pressure drop along the vessel.
Olufsen, in the same field of endeavor, teaches calculating, by the one or more processors, a pressure drop along the vessel based on the blood flow model (coupled model and equations 5 and 11 section, equation 5 looks at pressure over time after accounting for initial values and looking at the cross-section area. While equation 11 looks at a boundary where the total cross-sectional area decreases proceeding downstream, one would, according to the Bernoulli law, expect a drop in pressure associated with the increase in velocity) 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Olufsen to provide a step of calculating the pressure drop. This modification will help in locating a stenosis based on the comparison of pressure profiles at different positions in the blood flow model as taught within Olufsen in section entitled the ability to predict.
However, Huennekens in the view of Olufsen fail to explicitly teach altering, by the one or more processors, the blood flow model to simulate widening of the vessel between the proximal location and the distal location; and providing for display one or more updated indications of the updated pressure drop along the vessel.
Valencia, in the same field of endeavor, teaches providing for display one or more updated indications of the updated pressure drop along the vessel (see figure 3 c, Results and discussion section first paragraph; a representation of the vessel includes an indication of stenotic lesion and pressure drop across the lesion from the distal side to the proximal side).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Olufsen with the teaching Valencia to provide a representation of the vessel that includes an indication of the one or more stenotic lesions within the vessel with a representation of changes in pressure along lengths of the vessel proximate and distal to the one or more stenotic lesions. This modification will help to determine the stenosis severity and the blood flow of the artery with different stenosis severity as taught within Valencia in section entitled Results and discussion.
However, Huennekens in the view of Olufsen and Valencia fail to explicitly teach altering, by the one or more processors, the blood flow model to simulate widening of the vessel between the proximal location and the distal location.
Leonardo, in the same field of endeavor, altering, by the one or more processors, the blood flow model to simulate widening of the vessel between the proximal location and the distal location (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.) 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Olufsen and Valencia with the teaching Leonardo to provide a step of altering, by the one or more processors, the blood flow model to simulate widening of the vessel between the proximal location and the distal location. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy as taught within Leonardo in section entitled abstract.


Regarding claim 18, Huennekens in the view of Olufsen and Valencia teaches the system of claim 10, further comprising: 
Receiving user input in connection with a 3D representation of the vessel identifying a proximal location and a distal location relative to the stenotic lesion (figure 5; para. 0032, the 3d representation shows the distal location and the proximal location of the vessel).
However, fails to explicitly teach altering the blood flow model to simulate widening of the vessel between the proximal location and the distal location; calculating an updated pressure drop along the vessel based on the altered blood flow model. Providing for display one or more updated indications of the updated pressure drop along the vessel
Olufsen, in the same field of endeavor, teaches calculating a pressure drop along the vessel based on the blood flow model (coupled model and equations 5 and 11 section, equation 5 looks at pressure over time after accounting for initial values and looking at the cross-section area. While equation 11 looks at a boundary where the total cross-sectional area decreases proceeding downstream, one would, according to the Bernoulli law, expect a drop in pressure associated with the increase in velocity) 
 It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Olufsen to provide a step of calculating the pressure drop. This modification will help in locating a stenosis based on the comparison of pressure profiles at different positions in the blood flow model as taught within Olufsen in section entitled the ability to predict.
However, Huennekens in the view of Olufsen fail to explicitly teach altering the blood flow model to simulate widening of the vessel between the proximal location and the distal location; and providing for display one or more updated indications of the updated pressure drop along the vessel.
Valencia, in the same field of endeavor, teaches providing for display one or more updated indications of the updated pressure drop along the vessel (see figure 3 c, Results and discussion section first paragraph; a representation of the vessel includes an indication of stenotic lesion and pressure drop across the lesion from the distal side to the proximal side).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Olufsen with the teaching Valencia to provide a representation of the vessel that includes an indication of the one or more stenotic lesions within the vessel with a representation of changes in pressure along lengths of the vessel proximate and distal to the one or more stenotic lesions. This modification will help to determine the stenosis severity and the blood flow of the artery with different stenosis severity as taught within Valencia in section entitled Results and discussion.
However, Huennekens in the view of Olufsen and Valencia fail to explicitly teach altering, by the one or more processors, the blood flow model to simulate widening of the vessel between the proximal location and the distal location.
Leonardo, in the same field of endeavor, altering, by the one or more processors, the blood flow model to simulate widening of the vessel between the proximal location and the distal location (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.) 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Olufsen and Valencia with the teaching Leonardo to provide a step of altering the blood flow model to simulate widening of the vessel between the proximal location and the distal location. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy as taught within Leonardo in the abstract.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of Olufsen (“Structured tree outflow condition for blood flow in larger systemic arteries”, [Jan, 1999]), Valencia (“Numerical simulation of fluid structure interaction in stenotic arteries considering two layer nonlinear anisotropic structural model”, [Feb, 2009]), Pim (“Fractional flow reserve versus angiography for guiding percutaneous coronary intervention”,  [Jan, 2009]), Otto (“Valvular Aortic stenosis: Disease severity and timing of intervention”,  [Jun, 2006]) as in the rejection of claim 15, and in further view of Leonardo Flórez-Valencia (“3D graphical models for vascular-stent pose simulation”, [04/26/2012]).

Regarding claim 20, Huennekens teach the non-transitory computer-readable medium of claim 15, further comprising (Abstract): receiving, by the one or more processors, user input in connection with a 3D representation of the vessel identifying a proximal location and a distal location relative to the stenotic lesion (figure 5; para. 0032, the 3d representation shows the distal location and the proximal location of the vessel);
However, fails to explicitly teach altering, by the one or more processors, the blood flow model to simulate widening of the vessel between the proximal location and the distal location; calculating, by the one or more processors, an updated pressure drop along the vessel based on the altered blood flow model. Providing for display one or more updated indications of the updated pressure drop along the vessel
Olufsen, in the same field of endeavor, teaches calculating, by the one or more processors, an indication of pressure drop along the vessel based on the blood flow model (coupled model and equations 5 and 11 section, equation 5 looks at pressure over time after accounting for initial values and looking at the cross-section area. While equation 11 looks at a boundary where the total cross-sectional area decreases proceeding downstream, one would, according to the Bernoulli law, expect a drop in pressure associated with the increase in velocity) 
 It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Olufsen to provide a step of calculating the pressure drop. This modification will help in locating a stenosis based on the comparison of pressure profiles at different positions in the blood flow model as taught within Olufsen in section entitled the ability to predict.
 However, Huennekens in the view of Olufsen fail to explicitly teach providing for display one or more updated indications of the updated pressure drop along the vessel.
Valencia, in the same field of endeavor, teaches providing for display one or more updated indications of the updated pressure drop along the vessel (see figure 3 c, Results and discussion section first paragraph; a representation of the vessel includes an indication of stenotic lesion and pressure drop across the lesion from the distal side to the proximal side).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Olufsen with the teaching Valencia to provide a representation of the vessel that includes an indication of the one or more stenotic lesions within the vessel with a representation of changes in pressure along lengths of the vessel proximate and distal to the one or more stenotic lesions. This modification will help to determine the stenosis severity and the blood flow of the artery with different stenosis severity as taught within Valencia in section entitled Results and discussion.
However, Huennekens in the view of Olufsen and Valencia fail to explicitly teach altering, by the one or more processors, the blood flow model to simulate widening of the vessel between the proximal location and the distal location.
Leonardo, in the same field of endeavor, altering, by the one or more processors, the blood flow model to simulate widening of the vessel between the proximal location and the distal location (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.) 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Olufsen, Valencia, Pim, and Otto with the teaching Leonardo to provide a step of altering, by the one or more processors, the blood flow model to simulate widening of the vessel between the proximal location and the distal location. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy as taught within Leonardo in the abstract.

Claims 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of Olufsen (“Structured tree outflow condition for blood flow in larger systemic arteries”, [Jan, 1999]), Valencia (“Numerical simulation of fluid structure interaction in stenotic arteries considering two layer nonlinear anisotropic structural model”, [Feb, 2009]), as in the rejection of claims 1 and 10, and in further view of Banerjee (“Hemodynamic diagnostic of epicardial coronary stenosis: in-vitro experimental and computational study”, [2008]).

Regarding claim 22, Huennekens in the view of Olufsen Valencia teaches the method of claim 1, however fails to explicitly teach wherein providing for display the representation of changes in pressure along a length of the vessel includes a display of changes in pressure along the length of the vessel when the vessel is not stented and a display of changes in pressure along the length of the vessel based on a simulation of a stent being placed within the vessel.
Banerjee, in the same field of endeavor, teaches wherein providing for display the representation of changes in pressure along a length of the vessel includes a display of changes in pressure along the length of the vessel when the vessel is not stented and a display of changes in pressure along the length of the vessel based on a simulation of a stent being placed within the vessel (figure 7, discussion section, study examines the pressure drop-flow relation for the range of epicardial coronary stenoses with quantification before and during guidewire insertion.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Olufsen, and Valencia with the teaching Banerjee to provide a display of changes in pressure along the length of the vessel when the vessel is not stented and a display of changes in pressure along the length of the vessel based on a simulation of a stent being placed within the vessel. This modification will help in assessing the severity of epicardial coronary stenosis as taught within Banerjee in the abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           	
/BONIFACE NGATHI N/             Primary Examiner, Art Unit 3793